CANTY, J.
I concur, except that I do not regard the levies made as excessive if the three executions were to be satisfied. But the levy was excessive as to the Plankinton execution alone, and, when the sheriff failed to get indemnity as to the other two executions, he should have amended his levy under the Plankinton execution, and released all but sufficient property to satisfy that execution. His failure to do this was his own fault, and no concern of those indemnifying him on the Plankinton execution.